NO. 12-09-00344-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
TRACI ANNETTE CHRISTENSEN,                                 '    APPEAL FROM THE 354TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

RAINS COUNTY,
APPELLEE                                                   '
                                                   RAINS COUNTY, TEXAS
                                  MEMORANDUM OPINION
                                      PER CURIAM
         This appeal is being dismissed because Appellant, Traci Annette Christensen, has
failed, after notice, to pay or make arrangements to pay the trial court clerk=s fee for
preparing the clerk=s record.              Christensen appeals from a judgment signed on
September 11, 2009. On November 13, 2009, this court notified the trial court clerk that
the clerk’s record was due to have been filed on or before November 10, 2009. The court
also extended the time for filing the clerk=s record to December 10, 2009. On November
18, 2009, the trial court clerk responded in writing that the clerk=s record had not been
filed because Christensen had not paid the fee for preparation of the record.
         On November 23, 2009, this court informed Christensen that the clerk=s letter
stated the reason for the delay in filing was due to nonpayment of the required
preparation fee. Christensen was further informed that, pursuant to rules of appellate
procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full
payment to the clerk was provided on or before December 3, 2009. Because Christensen
has not provided proof of full payment or otherwise responded to this court=s notice, the
appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)